Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 02/25/2021 has been entered. Claims 48-64 are canceled. New claims 65-84 are added. Claims 65-84 are pending and currently under consideration. The Declaration of Leonard Charles Harrison under 37 C.F.R.            
                 
                §
            
         1.132 filed on 02/25/2021 has been received and considered by the office.

Withdrawn Objections and/or Rejections
The rejection of claims 48-64 under 35 U.S.C. 112 (pre-AIA ), first paragraph, is made moot by cancellation of the claims. 

Information Disclosure Statement
The information disclosure statement filed on 02/25/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Claim Rejections under 35 USC § 112, 1st paragraph (Pre-AIA )

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 65-84 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating psoriasis in a mammalian 
(iii). Response to Applicant’s argument
Applicant presented a declaration of Leonard Charles Harrison under 37 C.F.R. § 1.132. In the declaration, Mr.  Harrison states (#5) that the '322 application provides sufficient 

The declaration of Leonard Charles Harrison under 37 C.F.R. § 1.132 has been fully considered but is not sufficient to overcome the rejection for the following reasons. First, all the experimentation was carried out in vitro in cultured cell lines, the specification does not provide sufficient guidance/direction or working examples on how to treat an inflammatory disorder in a mammalian subject. There is no disclosure of a correlation of the in vitro studies and the treating an inflammatory disorder in a mammalian subject. There is no evidence on the record showing that administering soluble CD52 glycoprotein or a fusion protein comprising a soluble CD52 glycoprotein can treat an inflammatory 

Mr.  Harrison states that further evidence that an inflammatory disorder, psoriasis, can be treated by administering soluble human CD52 is provided in this Declaration (#6-#11). The declaration of Leonard Charles Harrison under 37 C.F.R. § 1.132 has been fully considered but is not sufficient to overcome the rejection because the evidence presented in the declaration shows that psoriasis can be treated by administering soluble human CD52. However, the claims are drawn to a method of treating an inflammatory disorder, which comprises a wide range of diversified disorders. 

With respect to the prior art cited in the previous office action (US 2007/0286857 A1, Dec. 13, 2007; Journal of neuroimmunology, 285:4-12, 2015), Mr.  Harrison presented his opinion and states that the prior art does not speak to the effect of soluble CD52 itself. The declaration of Leonard Charles Harrison under 37 C.F.R. § 1.132 has been fully considered but is not sufficient to overcome the rejection because the claims are drawn to a method of treating an inflammatory disorder, which comprises a wide range of diversified disorders, not just autoimmune diseases. 


Claim Rejections--Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
(ii). Claims 65-84 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,010,582 B2, claims 1-9 of US Patent No. 9,585,969 B2, claims 1-11 of US Patent No. US 10,328,124 B2, or claims 1-13 of US Patent No. 10,413,589 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140F.3d1428, 46 USPQ2d 1226 (Fed. Cir.1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 



On the other hand, claims 1-9 of US Patent No. 10,010,582 B2 are drawn to a method for treating multiple sclerosis in a mammalian subject, claims 1-9 of US Patent No. 9,585,969 B2 are drawn to a method for treating type I diabetes in a mammalian subject, and claims 1-11 of US Patent No. US 10,328,124 B2 are drawn to a method for rheumatoid arthritis in a mammalian subject, and claims 1-13 of US Patent No. 10,413,589 B2 are drawn to a method for treating an autoimmune disorder in a mammalian subject. Thus, claims 1-9 of US Patent No. 10,010,582 B2, claims 1-9 of US Patent No. 9,585,969 B2, claims 1-11 of US Patent No. US 10,328,124 B2, or claims 1-13 of US Patent No. 10,413,589 B2 are related to the instant claims as species to genus with respect to the diseases being treated. A species renders its genus obvious and thus anticipates the genus.

Conclusion
No claims are allowed. 	


Advisory Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 6, 2021